            Case 2:19-cv-02265-JD Document 17 Filed 06/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  LAP DISTRIBUTORS, INC., a
  Pennsylvania corporation, individually and
  on behalf of all others similarly situated,

                   Plaintiff,

            v.                                        Case No. 2:19-cv-02265-JD

  QUADISCO, INC. D/B/A QUADIS
  VOICE & DATA SOLUTIONS, a
  Pennsylvania corporation,

                   Defendant.



    PLAINTIFF’S LOCAL COUNSEL’S MOTION TO WITHDRAW APPEARANCE

       Deborah R. Gross, Esquire, of Kaufman, Coren & Ress, P.C. (the “Firm”), hereby brings

this motion to withdraw her and the Firm’s appearance as local counsel for Plaintiff LAP

Distributors, Inc. pursuant to Local Rule 5.1(c), and in support thereof states the following:

       1.        On June 3, 2019, local counsel entered their appearance in this matter.

       2.        Local counsel has had difficulty communicating with attorney Adam Savett and

being kept informed of the status of this matter.

       3.        Plaintiff will not be harmed or prejudiced by the granting of this motion as

Plaintiff is continuing to be represented by attorney Adam Savett.
          Case 2:19-cv-02265-JD Document 17 Filed 06/04/20 Page 2 of 2




       WHEREFORE, local counsel respectfully requests that this Honorable Court enter an

order granting permission to withdraw as one of Plaintiff’s counsel.

                                             Respectfully submitted,

                                             KAUFMAN, COREN & RESS, P.C.



Dated: June 4, 2020                          BY:            /s/ Deborah   R. Gross
                                                    DEBORAH R. GROSS
                                                    2001 Market Street, Suite 3900
                                                    Philadelphia, PA 19103
                                                    (215) 735-8700
                                                    dgross@kcr-law.com




                                                2
